Citation Nr: 0717351	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-40 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970, and from January 1971 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hypertension.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge, seated in Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension, to 
include as secondary to diabetes mellitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as hypertension, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes the change, effective October 10, 2006, in 
38 C.F.R. § 3.310 during the pendency of this appeal.  When a 
law or regulation changes while an appeal is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).   The version of 
38 C.F.R. § 3.310 most favorable to the veteran will be 
applied in adjudicating his claim.  

Review of the file indicates the veteran was afforded a VA 
medical examination in February 2003 regarding the etiology 
of his hypertension.  After examining the veteran and 
confirming both diabetes mellitus and hypertension, the 
examiner stated "hypertension is as likely as not due to his 
diabetes but more than likely due to his obesity."  The 
Board notes that the RO obtained another VA medical opinion 
regarding direct service connection in May 2004 in which the 
examiner opined that it was "less likely that a diagnosis of 
hypertension would have been rendered on the basis of 
consistently elevated blood pressure readings" in service.  
However, regarding the issue of secondary service connection, 
the Board finds that February 2003 opinion to be 
contradictory, and also inadequate as it fails to address the 
matter of secondary service connection on the basis of 
aggravation.  Thus, a new VA medical opinion is required.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006).  

Next, the Board notes the veteran submitted a November 2006 
fax confirming he is receiving VA medical treatment at the 
Jamaica Plain VA Medical Center.  As these VA medical 
treatment records are potentially pertinent to his pending 
claim, they must be obtained prior to final adjudication of 
the claim.  VA's duty to assist includes obtaining pertinent 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any of the 
veteran's medical treatment records not 
already of record from the Jamaica Plain 
VA Medical Center.  If no such records are 
available, this fact must be noted in the 
record.  

2.  The claims file should be submitted to 
a VA medical expert in cardiovascular 
disabilities.  The claims file should be 
reviewed by the examiner and such review 
should be noted in the record.  The 
veteran himself need not be scheduled for 
examination unless such examination is 
deemed necessary by the medical expert.  
After fully reviewing the record, the 
examiner should address the following 
questions:  

	a) Is it at least as likely as not the 
veteran's hypertension began during active 
military service, or manifested to a 
compensable degree within a year 
thereafter?  

	b) Is it at least as likely as not the 
veteran's hypertension is due to, the 
result of, or is aggravated by his 
service-connected diabetes mellitus?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The medical basis for all opinions 
expressed should also be given.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the veteran full opportunity to supplement 
the record, the RO should then adjudicate 
the veteran's service connection claim for 
hypertension in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




